EXHIBIT AGREEMENT CONCERNING THE EXCHANGE OF SECURITIES BY AND AMONG TONE IN TWENTY AND MUSCLE PHARM, LLC AND THE SECURITY HOLDERS OF MUSCLE PHARM, LLC INDEX Page ARTICLE I - Exchange of Securities 1 1.1Issuance of Securities 1 1.2Exemption from Registration 1 1.3Corporate Action 2 ARTICLE II - Representations and Warranties of Muscle Pharm 2 2.1Organization 2 2.2Capital 2 2.3Subsidiaries 2 2.4Directors and Executive Officers 2 2.5Financial Statements 2 2.6Absence of Changes 3 2.7Absence of Undisclosed Liabilities 3 2.8Tax Returns 3 2.9Investigation of Financial Condition 3 2.10Intellectual Property Rights 3 2.11Compliance with Laws 3 2.12Litigation 3 2.13Authority 4 2.14Ability to Carry Out Obligations 4 2.15Full Disclosure 4 2.16Assets 4 2.17Material Contracts 4 2.18Indemnification 4 2.19Restricted Securities 5 ARTICLE III - Representations and Warranties of Tone in Twenty 5 3.1Organization 5 3.2Capital 5 3.3Subsidiaries 5 3.4Directors and Officers 5 3.5Financial Statements 5 3.6Absence of Changes 6 3.7Absence of Undisclosed Liabilities 6 3.8Tax Returns 6 3.9Investigation of Financial Condition 6 3.10Intellectual Property Rights 6 3.11Compliance with Laws 6 3.12Litigation 6 3.13Authority 7 3.14Ability to Carry Out Obligations 7 3.15Full Disclosure 7 3.16Assets 7 3.17Material Contracts 7 3.18Indemnification 7 ARTICLE IV - Covenants Prior to the Closing Date 8 4.1Investigative Rights 8 4.2Conduct of Business 8 4.3Confidential Information 8 4.4Notice of Non-Compliance 8 ARTICLE V - Conditions Precedent to Tone in Twenty's Performance 8 5.1Conditions 8 5.2Accuracy of Representations 8 5.3Performance 9 5.4Absence of Litigation 9 5.5Officer's Certificate 9 5.6Corporate Action 9 5.7Acceptance of Financial Statements 9 5.8Convertible Notes 9 ARTICLE VI - Conditions Precedent to Muscle Pharm's Performance 9 6.1Conditions 9 6.2Accuracy of Representations 9 6.3Performance 10 6.4Absence of Litigation 10 6.5Officer's Certificate 10 6.6Payment of Liabilities 10 6.7Directors of Tone in Twenty 10 6.8Officers of Tone in Twenty 10 ARTICLE VII - Closing 10 7.1Closing 10 ARTICLE VIII - Covenants Subsequent to the Closing Date 11 8.1Registration and Listing 11 ARTICLE IX - Miscellaneous 11 9.1Captions and Headings 11 9.2No Oral Change 11 9.3Non-Waiver 11 9.4Time of Essence 11 9.5Entire Agreement 11 9.6Choice of Law 12 9.7Counterparts 12 9.8Notices 12 9.9Binding Effect 12 9.10Mutual Cooperation 12 9.11Finders 12 9.12Announcements 12 9.13Expenses 12 9.14Survival of Representations and Warranties 13 9.15Exhibits 13 9.16Termination, Amendment and Waiver 13 EXHIBITS Allocation of Securities Exhibit 1.1 Letter of Acceptance Exhibit 1.2 Financial Statements of Muscle Pharm Exhibit 2.5 Material Contracts of Muscle Pharm Exhibit 2.17 Financial Statements of Tone in Twenty Exhibit 3.5 AGREEMENT THIS AGREEMENT ("Agreement") is made this 1st day of February, 2010, by and between Tone in Twenty, a Nevada corporation ("Tone in Twenty"), Muscle Pharm, LLC, a Colorado limited liability company ("Muscle Pharm"), and the security holders of Muscle Pharm (the "Muscle Pharm Security Holders") who are listed on Exhibit 1.1 hereto and have executed Letters of Acceptance in the form attached in Exhibit 1.2, hereto. WHEREAS, Tone in Twenty desires to acquire all of the issued and outstanding equity and voting interests of Muscle Pharm ("Muscle Pharm Interests") from the Muscle Pharm Security Holders in exchange for newly issued unregistered shares of common stock of Tone in Twenty; WHEREAS, Muscle Pharm desires to assist Tone in Twenty in acquiring all of the issued and outstanding Muscle Pharm Interests pursuant to the terms of this Agreement; and WHEREAS, all of the Muscle Pharm Security Holders, by execution of Exhibit 1.2 hereto, agree to exchange one hundred percent (100%) of the Muscle Pharm Interests they hold in Muscle Pharm for twenty-six million (26,000,000) shares of Tone in Twenty common stock. NOW, THEREFORE, in consideration of the mutual promises, covenants and representations contained herein, the parties hereto agree as follows: ARTICLE I Exchange of Securities 1.1Issuance of Securities. Subject to the terms and conditions of this Agreement, Tone in
